ORDER

This matter came before the Court on the Joint Petition for Disbarment by Consent of the Attorney Grievance Commission and Respondent, Steven Harold Block, Esquire, to disbar the Respondent from the practice of law. The Court having considered the Petition, it is this 26th day of October, 2012,
ORDERED, that Respondent, Steven Harold Block, be and he is hereby disbarred from the practice of law in the State of Maryland, effective November 1, 2012; and it is further
ORDERED that, effective November 1, 2012, the Clerk of this Court shall strike the name of Steven Harold Block from the register of attorneys, and, pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.